Opinion by
Ector, P. J.
§ 332. Railroads; special contracts by, for shipment of stoclc. Where one of the stipulations in a special contract signed by the parties with regard to the shipment of cattle from Ellis county to Chicago was as follows: “and it is further stipulated and agreed between the parties hereto that in case the live stock mentioned herein is transported over the road or roads of any other railway company the said party of the first part shall be released from liability of every kind after said live stock shall have left its road, and the party of the second part hereby so expressly stipulates and agrees, the understanding of both parties thereto being that the party of the first part shall not be held liable for anything beyond the line of the Houston ;& Texas Central Railway, excepting to protect the through rate of freight named therein,” held, “that the American cases, with a few exceptions, recognize the right of a railway company to enter into special contracts to carry goods beyond the line of their own road. Where-different roads are united in one continuous route, such an undertaking in regard to freight received and booked for any point upon the line of the connected companies is almost matter of course, and that when separate companies are engaged in a common undertaking for the transportation of freight over a line of which each, associate' forms a link, giving through bills of lading and charging through freights, each will be liable as a corn*143món carrier for the whole distance.” [Redfield on Railways, §§ 180 to 183 inclusive.]
April 17, 1878.
§ -333. Liability of common carrier beyond Ms own line. The fair weight of American cases limits the carrier’s liability as such, where there is no special contract, to his own line, though there are cases which hold, the liability as continuing the same throughout the whole route, and such is the English doctrine. [Redfieid on Railways, 2 vol. pp. 95 to 126; Redfield on Carriers, §§ 180, 183; Chitty on Carriers, p. 78.]
§ 334. Right of common carrier to restrict his liability. A common carrier may, by express contract, limit and restrict his liability as it exists at common law, where he is not prohibited by statute, provided that he cannot contract to exempt himself from liability for loss or damage caused by his own negligence. [3 Wallace, 107; 16 Wallace, 319; 22 Wallace, 129, 595; 6 How. (U. S.) 344; 104 Mass. 144; 25 Mich. 329; 60 Ill. 175.]
§ 335. Construction of statute, art. Ifi®, sec. 1, Pas. Dig. This act applies to domestic carriers on land tuithin this state or on waters entirely within the body of this state. It was never intended by the legislature that the restrictions laid in this section on domestic carriers should affect or apply to interstate carriage or traffic.
Reversed and-rendered.